DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 and 16-19, drawn to a two-component, solvent-based coating composition and a coated substrate.
Group II, claims 11-13, 15, and 20, drawn to a method for coating a substrate.
Group III, claim 14, drawn to a coated substrate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a two-component, solvent-based coating composition comprising: i) a base component comprising (A) one or more polyester diols having a hydroxyl value in the range of from 150-500 mg KOH/g polyester diol; (B) optionally one or more hydroxyl-functional acrylate resins having a hydroxyl value in the range of from 75-500 mg KOH/g resin; and (C) one or more organosilane-modified inorganic fillers; and ii) a curing component comprising (D) one or more polyisocyanates, in such amounts that the coating composition comprises: 5-50 wt% of the one or more polyester diols (A); 0-25 wt% of the one or more hydroxyl-functional acrylate resins (B); 10-70 wt% of the one or more organosilane-modified inorganic fillers (C); 5-40 wt% of the one or more polyisocyanates (D); wherein the coating composition comprises one or more organic solvents in an amount in the range of from 5-35 wt% and has a viscosity in the range of from 50-2,000 mPa·s, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Anderson et al. (US 6,610,777 B1, “Anderson”) in view of Seeger et al. (WO 2016/128166 A1, “Seeger”). It is noted that the disclosure of Seeger is based off US 10,214,660 B2, which serves as an English language equivalent.
Anderson discloses a two-component coating composition comprising polyisocyanate curing agent that is added to the remainder of the composition, i.e. base part (Col. 23, lines 43-47) wherein the composition includes acrylic polyol and polyester polyol with a hydroxyl number of 100-200 (Col. 6, lines 36-37, and Col. 17, line 1). The composition comprises, for instance, 24.5% (46.9/191.4*100) organic solvent, 24.7% 
Anderson does not disclose organosilane-modified inorganic filler, nor the viscosity of the coating composition.
Seeger teaches a two-component coating comprising 10-50% organosilane-modified inorganic filler (Col. 7, lines 4-28, and Col. 9, lines 36-37) in order to produce a composition with desired physical properties where the fillers have excellent effectiveness and are compatible with the polymer (Col. 7, lines 10-13, and Col. 8, lines 18-32). Seeger further teaches using a composition having a viscosity of 50-2,000 mPa·s (Abstract) so that the composition can be applied to a substrate very efficiently via spray application (Col. 13, lines 10-24)
Anderson and Seeger are analogous inventions in the field of two-component coating compositions containing acrylic polyol, polyester-based resin, polyisocyanate, and organic solvent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two-component coating composition of Anderson to contain 10-50 wt% organosilane-modified inorganic filler and having a viscosity of 50-2,000 mPa·s as taught by Seeger in order to provide a composition with desired physical properties and can be applied to a substrate very efficiently via spray application (Seeger, Col. 7, lines 10-13, and Col. 13, lines 10-24).
Therefore, since the limitations set forth in claims 1, 11, and 14 fail to define a contribution over Anderson in view of Seeger, they failed to constitute a special technical feature and hence there is lack of unity between the cited claims.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. Blum et al. (US 5,710,209) discloses an aqueous dispersion having a viscosity of 10-20,000 mPa·s; the dispersion contains 50-91 wt% polyester polyols having a hydroxyl number of 25-350 and 7-45 wt% polyisocyanate among other materials (Col. 1, line 52-Col. 2, line 20). Blum et al. (US 5,387,642) discloses an aqueous composition containing at least one polyester resin having hydroxyl groups, i.e. polyester polyol, and a polyisocyanate component having a viscosity of 50-10,000 mPa·s (Abstract); the polyester component includes polyester polyol having a hydroxyl number of 50-500 mg KOH/g (Col. 2, lines 41-48); the polyisocyanate is present in an amount of 8-30 wt% (Col. 2, lines 56-59). Haberecht et al. (US 8,889,780 B2) discloses a two-component polyurethane coating composition (Abstract); the polyurethane coating composition comprises a polyisocyanate, an acrylic polyol, and a polyester polyol (Col. 1, lines 46-54); the acrylic polyol has an OH number of 15-250 mg KOH/g (Col. 6, lines 49-50 and 65-67); the polyester polyol has an OH number of 100-500 mg KOH/g (Col. 9, lines 4 and 39-40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787